                                          Case 3:19-cv-02921-EMC Document 46 Filed 07/02/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE BOARD OF TRUSTEES, et al.,                      Case No. 19-cv-02921-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER DENYING PLAINTIFFS’
                                   9             v.                                          MOTION FOR ORDER TO SHOW
                                                                                             CAUSE RE CONTEMPT
                                  10     JAMES ISLAND PLASTERING, INC.,
                                                                                             Docket No. 35
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In the pending motion, Plaintiffs ask for Defendant James Island Plastering, Inc. (“JIP”) to

                                  15   be found in civil contempt for failure to submit to an audit, as required by the Court’s prior order

                                  16   granting default judgment. The motion is hereby DENIED without prejudice.

                                  17          Plaintiffs have established by clear and convincing evidence that JIP failed to submit to an

                                  18   audit. By failing to submit an audit, JIP violated a specific and definite order of this Court.

                                  19          That being said, there are also factors that weigh against finding JIP in contempt at this

                                  20   juncture in the proceedings. First, JIP did agree to an audit initially; however, the pandemic

                                  21   prevented the audit from moving forward. Second, although JIP rejected Plaintiffs again in June

                                  22   2020, that may well have been because the pandemic was still ongoing. Third, the last audit

                                  23   demand that Plaintiffs made was in October 2020 which was essentially close to the height of the

                                  24   pandemic. There is no indication that Plaintiffs have reached out to JIP since October 2020

                                  25   (although they did serve a copy of the pending motion on JIP).

                                  26          Accordingly, the Court shall not at this time find JIP to be in contempt. Nevertheless, that

                                  27   does not mean that Plaintiffs are not entitled to any relief under the circumstances. The Court

                                  28   hereby orders as follows:
                                          Case 3:19-cv-02921-EMC Document 46 Filed 07/02/21 Page 2 of 3




                                   1            1.     JIP is ordered to submit to a full audit by Plaintiffs, as required by the Court’s prior

                                   2   order, by July 20, 2021.

                                   3            2.     JIP is ordered to make the following records available to Plaintiffs as part of the

                                   4   audit.

                                   5                   •   Individual Earnings Records: including Compensation/Payroll of all employees.

                                   6                   •   W-2/W-3 Forms: Unredacted copies of all W-2 and W-3 reports for the

                                   7                       applicable period.

                                   8                   •   1096 and 1099 Forms: Copies of all 1099 forms issued to vendors and

                                   9                       subcontractors. Copies of all 1096 forms for the same period.

                                  10                   •   Reporting Forms for all Trust Funds: If the employer is signatory to other Trust

                                  11                       Funds, they will need to request copies of his fringe reports from the

                                  12                       appropriate Trust Fund.
Northern District of California
 United States District Court




                                  13                   •   State DE-9 DE-9C Tax Report: Copies of all DE-9 and DE-9C forms for the

                                  14                       applicable period.

                                  15                   •   Form 1120-C: Copies of the unredacted 1120-C forms for the relevant period.

                                  16                   •   Form 1040 and/or Partnership Tax Returns: Copies of the Form 1040 or

                                  17                       Partnership Tax Returns for the relevant period.

                                  18                   •   Worker’s Compensation Insurance Monthly reports: Copies of these forms for

                                  19                       all employees for the relevant period.

                                  20                   •   Sub-contractor Invoices: Copies of all subcontractor invoices for the relevant

                                  21                       period.

                                  22            3.     If the records above are no longer in the possession of JIP, then it must obtain the

                                  23   records from the agencies and individuals with whom the documents were filed or with whom it

                                  24   did business.

                                  25            4.     As noted above, JIP has until July 20, 2021, to comply with the terms of this order,

                                  26   absent good cause. JIP is forewarned that, if it fails to comply, then the Court shall, upon motion

                                  27   by Plaintiffs, (a) find JIP in civil contempt and (b) impose on JIP a fine of $300 per day, payable

                                  28   to the Clerk of the Court, until JIP complies with the terms of the order. The Court is also likely to
                                                                                          2
                                          Case 3:19-cv-02921-EMC Document 46 Filed 07/02/21 Page 3 of 3




                                   1   grant Plaintiffs the reasonable attorneys’ fees they incurred in bringing the motion for contempt.

                                   2          Plaintiffs are ordered to immediately serve a copy of this order on JIP. If Plaintiffs have

                                   3   other means by which to communicate with JIP, such as email or telephone, they are ordered to

                                   4   immediately contact JIP to notify it of this order and/or provide a copy of the order. Within one

                                   5   day of the issuance of this order, Plaintiffs shall file a proof of service and/or declaration,

                                   6   certifying that service of this order was made and describing any other communication, or

                                   7   attempted communication, with JIP to notify it of this order.

                                   8          This order disposes of Docket No. 35.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: July 2, 2021
Northern District of California
 United States District Court




                                  13

                                  14                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
